Fourth Court of Appeals
                                 San Antonio, Texas
                                     November 5, 2014

                                    No. 04-14-00698-CR

                               Bruce Lynn CHRISTENSEN,
                                        Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 226th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2001CR4986W3
                          Honorable Sid L. Harle, Judge Presiding

                                          ORDER

      In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR LACK
OF JURISDICTION.

       It is so ORDERED on November 5, 2014.


                                              _____________________________
                                              Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of November, 2014.

                                              _____________________________
                                              Keith E. Hottle, Clerk